O’Malley, J. (concurring).
The question presented is certainly not free from doubt. The statutes applicable, particularly when *365viewed with respect to their historical development, would seem to justify the conclusion reached by the respondents in this court. But as was said in National Surety Co. v. Ruffin (242 N. Y. 413, 417), when considering other statutes, the “ pursuit of legislative intent * * * is rather difficult and illusory.” Public policy, generally speaking, requires that a vacancy in an elective office be filled as soon as possible by the electorate. In view of this and of the decision in Matter of O’Connell v. Corscadden (243 N. Y. 86), where language similar to that contained in section 23 of the Greater New York Charter (Laws of 1901, chap. 466) was construed to require such an election, I concur with the majority of the court.